DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 - 13 are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/29/2012 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "at least two surface portions are exposed and which coincide with a one and a same level plane" in line 4 - 6.  The limitation is unclear as the wording appears to be a literal translation into English from a foreign document and is replete with idiomatic errors.
The limitation is interpreted as “at least two surface portions formed such that respective upper surfaces of the at least two surface portions are exposed and formed on a same level plane”.
Appropriate correction is required.

Claim 1 recites the limitation “between two of the at least two surface portions” in lines 8 – 9.  The limitation is indefinite in that it is unclear which two surface portions of the at least two surface portions are associated with the term “between”.

Appropriate correction is required.

Claim 1 recites the limitation “up to the one and the same level plane” in lines 12 – 13.  The limitation is unclear what measurement is being disclosed with respect to associated elements.
The limitation is interpreted as “to the same level plane of the respective upper surfaces of the at least two surface portions”.
Appropriate correction is required.

Claim 1 recites the limitation “supported by the surface portions and bridges between the exposed surface portions above the open cavity” in lines 15 – 17.  The limitation is unclear as to whether the boron nitride nanosheet extends continuously with respect to the at least two surface portions.
The limitation is interpreted as “supported by respective upper surfaces of the at least two surface portions and extends between adjacent surface portions of the at least two surface portions so as to cover the open cavity”.
Appropriate correction is required.

Claim 2 recites the limitation “at least one of the at least two surface portions” in lines 1 – 2. The limitation is indefinite in that it is not clear what element is associated with the term “one”.

Appropriate correction is required.

Claim 2 recites the limitation “the circuit” in line 2. There is insufficient antecedent basis for this limitation in the claim.  There is no disclosure of a circuit in claim 2 or independent base claim 1.
The limitation is interpreted as “the integrated circuit part”.
Appropriate correction is required.

Claim 2 recites the limitation “the circuit” in line 3. There is insufficient antecedent basis for this limitation in the claim.  There is no disclosure of a circuit in claim 2 or independent base claim 1.
The limitation is interpreted as “the integrated circuit part”.
Appropriate correction is required.

Claim 2 recites the limitation “the circuit” in lines 4 - 5. There is insufficient antecedent basis for this limitation in the claim.  There is no disclosure of a circuit in claim 2 or independent base claim 1.
The limitation is interpreted as “the integrated circuit part”.
Appropriate correction is required.

Claim 3 is rejected as being dependent upon rejected independent base claim 1. 
Claim 4 recites the limitation “the boron nitride nanosheet extends continuously so as to bridge above several open cavities” in lines 1 – 2.  The limitation is indefinite in that it is unclear the location of the several open cavities.
The limitation is interpreted as “extends between adjacent surface portions of the at least two surface portions so as to cover respective open cavities formed between respective adjacent surface portions of the at least two surface portions”.
Appropriate correction is required.

Claim 4 recites the limitation “coinciding with the one and the same level plane” in line 5.  The limitation is indefinite in that it is not clear what element is associated with the term “one”.
The limitation is interpreted as “coincide with each other at the same level plane”.
Appropriate correction is required.

Claim 4 recites the limitation “on a one and a same side” in lines 6 - 7.  The limitation is indefinite in that it appears to be a literal translation into English from a foreign document and appears to be an idiomatic error.
The limitation is interpreted as “on a same side”.
Appropriate correction is required.

Claim 5 recites the limitation “a boron nitride sheet” in lines 1 – 2.  The limitation is indefinite in that the antecedent basis has been established in independent base claim 1.
The limitation is interpreted as “the boron nitride sheet”.
Appropriate correction is required.

Claim 5 recites the limitation “opposed to the several cavities” in line 5.  The limitation is indefinite in that there is insufficient antecedent basis for the limitation.
The limitation is interpreted as “opposed to the open cavities”.
Appropriate correction is required.
 
Claim 6 recites the limitation “one among a plurality of circuit parts” in lines 1 – 2.  The limitation is indefinite in that it is not clear what element is associated with the term “one”. 
The limitation is interpreted as “a circuit part among a plurality of circuit parts”.
Appropriate correction is required.

Claim 6 recites the limitation “a plurality of integrated electronic circuits” in line 3.  The limitation is indefinite in that antecedent basis has been established in dependent claim 6. 
The limitation is interpreted as “the plurality of integrated electronic circuits”.
Appropriate correction is required.

Claim 7 recites the limitation “one of the at least two surface portions” in lines 1 - 2.  The limitation is indefinite in that it is not clear what element is associated with the term “one”.
The limitation is interpreted as “a surface portion of the at least two surface portions”.
Appropriate correction is required.

Claim 7 recites the limitation “another one of the at least two surface portions” in line 3.  The limitation is indefinite in that it is not clear what element is associated with the term “one”.
The limitation is interpreted as “another surface portion of the at least two surface portions”.
Appropriate correction is required.

Claim 7 recites the limitation “so that the airgap” in lines 4 - 5.  The limitation is indefinite in that is not clear which air gap is being referenced.
The limitation is interpreted as “so that a respective airgap”.
Appropriate correction is required.

Claim 8 recites the limitation “providing an integrated circuit part” in lines 1 - 2.  The limitation is indefinite in that antecedent basis has been established for the limitation in independent base claim 1.
The limitation is interpreted as “providing the integrated circuit part”.
Appropriate correction is required.

Claim 9 recites the limitation “which coincide with one and the same level plane” in lines 3 - 4.  The limitation is indefinite in that it is not clear what portions of the at least two interfaces are being compared.
The limitation is interpreted as “formed such that a respective surface of the at least two interface portions  is formed on a same level plane”.
Appropriate correction is required.

Claim 9 recites the limitation “circuit and which are apart from each other” in lines 4 - 5.  The limitation is indefinite in that it is not clear what portions of the at least two interfaces are being compared and how the term “apart” applies to the portions being compared.
The limitation is interpreted as “circuit, and the at least two interface portions  are spaced apart from each other”.
Appropriate correction is required.

Claim 9 recites the limitation “which extends between each of the at least two interface portions” in lines 6 - 7.  The limitation is indefinite in that it is not clear the spatial relationship of the at least two interfaces in relation to each other.
The limitation is interpreted as “which extends between adjacent interface portions of the at least two interface portions”.
Appropriate correction is required.
Claim 9 recites the limitation “nanosheet between each of the at least two interface portions” in lines 8 - 9.  The limitation is indefinite in that it is not clear the spatial relationship of the at least two interfaces in relation to each other.
The limitation is interpreted as “nanosheet between adjacent interface portions of the at least two interface portions”.
Appropriate correction is required.

Claim 9 recites the limitation “which cover” in line 11.  The limitation is indefinite in that it is not clear how the term “which” when given patentable weight can cover.
The limitation is interpreted as “the conformal layer covers”.
Appropriate correction is required.

Claim 10 recites the limitation “at least one of the at least two interface portions” in lines 1 - 2.  The limitation is indefinite in that it is not clear what element is associated with the term “one”.
The limitation is interpreted as “at least one interface portion of the at least two interface portions”.
Appropriate correction is required.

Claim 11 recites the limitation “extends continuously between and next to several cavities in the circuit” in lines 2 - 3.  The limitation is indefinite in that the term “several” approaches has no lower limit and no upper limit to establish a boundary for the scope of the limitation.  Further, a spatial relationship between cavities is not clear.

Appropriate correction is required.

Claim 11 recites the limitation “wherein each of the several cavities” in line 3.  The limitation is indefinite in that the term “several” approaches has no lower limit and no upper limit to establish a boundary for the scope of the limitation.  
The limitation is interpreted as “wherein each cavity of the at least two cavities”.
Appropriate correction is required.

Claim 11 recites the limitation “coincide with the one and the same level plane” in lines 4 - 5.  The limitation is indefinite in that it appears to be a literal translation into English from a foreign document and appears to be an idiomatic error.
The limitation is interpreted as “coincide with each other at the same level plane”.
Appropriate correction is required.

Claim 11 recites the limitation “wherein each cavity of the several cavities” in line 6.  The limitation is indefinite in that the term “several” approaches has no lower limit and no upper limit to establish a boundary for the scope of the limitation.  
The limitation is interpreted as “wherein each cavity of the at least two cavities”.
Appropriate correction is required.

Claim 11 recites the limitation “the circuit” in line 7.  The limitation is indefinite in that the limitation is incomplete.  
The limitation is interpreted as “the integrated electronic circuit”.
Appropriate correction is required.

Claim 10 recites the limitation “wherein one of the at least two interface portions” in lines 1 - 2.  The limitation is indefinite in that it is not clear what element is associated with the term “one”.
The limitation is interpreted as “wherein at least one interface portion of the at least two interface portions”.
Appropriate correction is required.

Claim 12 recites the limitation “so that the airgap” in line 5.  The limitation is indefinite in that is not clear which air gap is being referenced.
The limitation is interpreted as “so that a respective airgap”.
Appropriate correction is required.

Claim 13 is rejected as being dependent upon rejected independent base claim 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5 and 7 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No.  2017/0317212 A1; hereinafter Kim) in view of Xia et al. (US Pub. No. US 2009/0093100 A1; hereinafter Xia) further in view of Pei et al. (US Pub. No. 2017/0287811 A1; hereinafter Pei).  

Regarding claim 1, Kim teaches, (Figs. 12 - 16; ¶¶ [0001] – [0012], [0017] – [0019], [0050] – [0067] and [0075]; not all figures reproduced below), for example, a method for forming (¶ [0051]) at least one airgap (250A, 250B; ¶ [0064]) within an integrated electronic circuit (1000, “… a V-FinFET VFET….”; ¶ [0053] as evidenced by ¶ [0018]; see Fig. 16 annotated by Examiner), comprising:
providing an integrated circuit part (1000’; see Fig. 16 annotated by Examiner) adapted for forming part of the integrated electronic circuit (1000), the integrated circuit part (1000’) comprising at least two surface portions (270A, 280A, 290; ¶ [0056]) formed such that respective upper surfaces (270’, 280’, 290’; see Fig. 12 annotated by Examiner) of the at least two surface portions (270A, 280A, 290) are exposed (see Fig. 12) and formed on a same level plane (P1; see Fig. 12 annotated by Examiner) of the integrated electronic circuit (1000), wherein the at least two surface portions (270A, 280A, 290) are apart from each other (shown in Fig. 12), and wherein the integrated circuit part (1000’) further comprises an open cavity (170, “… the insulating layer 400 of FIG. 12 is recessed using an etchback process until an upper surface of the upper S/D 260A is exposed”; ¶ [0057]; see Fig. 13 annotated by Examiner) located between two adjacent surface portions (270A/280A, 280A/290) of the at least two surface portions (270A, 280A, 290);
depositing a conformal layer (160; ¶ [0057]) of nitride containing material (“The blocking layer 160 may be formed of silicon oxide (SiO2), silicon nitride (SiN), silicon borocarbonitride (SiBCN) or silicon oxycarbonitride (SiOCN).”; ¶ [0058]) on the integrated circuit part (1000’), so that the conformal layer (160) covers a bottom and sidewalls (¶ [0032]; see Fig. 13) of the open cavity (270) without filling the open cavity 
applying a nitride (180; ¶ [0061] 󠇆󠇆 “the capping layer 180 may include silicon oxide (SiO2), silicon oxycarbide (SiOC), silicon boron carbide nitride (SiBCN), silicon oxycarbonitride (SiOCN) or a low-k dielectric material…” ; ¶ [0063]) nano-layer (…. the thickness may be about 70Å or less than about 70Å.”; ¶ [0043] as evidenced by “Hereinafter, the process steps described with respect to FIGS. 3 to 11 may be applied to the V-FinFET of FIG. 12….”; ¶ [0051]; note: 70Å is equivalent to 7 nm) on the integrated circuit part (1000’) so that the nitride nano-layer (180) is supported by respective upper surfaces (270’, 280’, 290’) of the at least two surface portions (270A, 280A, 290) and extends between adjacent surface portions (270A/280A, 280A/290) of the at least two surface portions (270A, 280A, 290) so as to cover the open cavity (270), thereby forming the at least one airgap (250A, 250B) between the conformal layer (160) and the nitride nano-layer (180).

    PNG
    media_image1.png
    893
    768
    media_image1.png
    Greyscale

FIG. 12 of KIM

    PNG
    media_image2.png
    790
    811
    media_image2.png
    Greyscale

FIG. 13 of KIM

    PNG
    media_image3.png
    813
    820
    media_image3.png
    Greyscale

FIG. 16 of KIM
Kim however does not explicitly teach; a conformal layer of boron nitride; a boron nitride nanosheet.
not all figures reproduced below), for example, a conformal layer  of boron nitride (107, “the conformal dielectric barrier film 107 comprises a low k dielectric barrier material, for example boron nitride (BN), silicon nitride (SiN), silicon carbide (SiC), silicon carbine nitride (SiCN), silicon boron nitride (SiBN), or the combinations thereof.”; ¶ [0027]);
a boron nitride nano-layer (115, “The dense dielectric barrier 115 may comprises a thin low k dielectric barrier film, such as silicon carbide (SiC), silicon carbide nitride (SiCN), boron nitride (BN), silicon boron nitride (SiBN), silicon boron carbide nitride (SiBCN), or combinations thereof. In one embodiment, the dense dielectric barrier 115 has a thickness of between about 20Å to about 500Å.”; ¶ [0041];  note 20Å is equivalent to 2 nm and 500Å is equivalent to 50 nm).
Xia’s boron nitride materials can be substituted for the material of the conformal layer and nitride nano-layer of Kim’s. This combination would arrive at the claimed limitation of a conformal layer of boron nitride; a boron nitride nano-layer.

    PNG
    media_image4.png
    653
    925
    media_image4.png
    Greyscale

FIG. 1F of XIA

    PNG
    media_image5.png
    743
    859
    media_image5.png
    Greyscale

FIG. 1J of XIA
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the material of the conformal layer and the material of nano-layer as disclosed by Kim by substituting the boron nitride material of the conformal layer and the nitride nano-layer as disclosed by Xia as one of ordinary skill would recognize that boron nitride is a low-k dielectric (¶ [0028]; Xia) that can be configured to serve as a barrier layer to protect metal structures from wet etching chemistry during subsequent processes and also provide mechanical support to the metal structures after air gaps are formed there around (¶ [0027]; Xia) and that can be configured to prevent diffusion of metals into conductive lines and migration of moisture in the air gaps (¶ [0041]; Xia); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.  Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  (see MPEP 2144.07)
	Kim in view of Xia however does not explicitly teach; a boron nitride nanosheet.
	Pei however in a similar field of endeavor teaches, (Figs. 1A – 1C; ¶¶ [0001] – [0023], [0027] – [0057] and [0079] – [0081]; not all figures reproduced below), for example, a boron nitride nanosheet (140; ¶ [0028] 󠇆󠇆 “More preferably, the heat dissipation layer 140 is made of multi-layer boron nitride …. the heat dissipation layer 14 sic is made of any one or more of bilayer boron nitride, multi-layer boron nitride or boron nitride nanosheet….”; ¶ [0043] 󠇆󠇆 “… the heat dissipation layer 140 can cover the entirety of the active area 120 …. Alternatively, the heat dissipation layer 140 can also extend to the passive area 130.” ¶ [0030]).
Pei’s boron nitride nanosheet configuration can be substituted for the configuration of the nitride nano-layer of Kim’s in view of Xia. This combination would arrive at the claimed limitation of a boron nitride nanosheet.

    PNG
    media_image6.png
    793
    820
    media_image6.png
    Greyscale

FIG. 1A of PEI

    PNG
    media_image7.png
    593
    961
    media_image7.png
    Greyscale

FIG. 1B of PEI
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the configuration of boron nano-layer as disclosed by Kim in view of Xia by substituting the configuration boron nitride nanosheet as disclosed by Pei as one of ordinary skill would recognize that boron nitride can have multiple configurations such as one or more of bilayer boron nitride, multi-layer boron nitride or boron nitride nanosheet, (¶ [0043]; Pei); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.  Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  (see MPEP 2144.07)
	
Regarding claim 2, Kim in view of Xia further in view of Pei teaches every limitation as applied in claim 1. Kim further teaches, wherein at least one surface portion of the at least two surface portions (270A, 280A, 290) is formed by an electrically conducting element (270A, 280A, 290; ¶ [0056] as evidenced by ¶¶ [0030] – [0031] and further evidenced by “Hereinafter, the process steps described with respect to FIGS. 3 to 11 may be applied to the V-FinFET of FIG. 12….”; ¶ [0051]) of the integrated circuit part (1000’), or is separated from an electrically conducting element (270A, 280A, 290; ¶ [0056] as evidenced by ¶¶ [0030] – [0031] and further evidenced by “Hereinafter, the process steps described with respect to FIGS. 3 to 11 may be applied to the V-FinFET of FIG. 12….”; ¶ [0051]) of the integrated circuit part (1000’) by a portion of the conformal layer (160) on the electrically conducting element (270A, 280A, 290) of the integrated circuit part (1000’).

Regarding claim 3, Kim in view of Xia further in view of Pei teaches every limitation as applied in claim 1. Kim in view of Xia further teaches, wherein the conformal layer (160; Kim 󠇆󠇆 107; Xia) of boron nitride is deposited using an atomic layer deposition process or a chemical vapor deposition process (“The conformal dielectric barrier film 107 is a boron nitride (BN) layer, with a k value less than about 5.0, formed by a plasma enhance chemical vapor deposition (PECVD) process”; ¶ [0028]; Xia).

Regarding claim 4, Kim in view of Xia further in view of Pei teaches every limitation as applied in claim 1. Kim in view of Xia further teaches, wherein the boron nitride nanosheet (180; Kim 󠇆󠇆 115; Xia 󠇆󠇆 140; Pei) extends between adjacent surface substrate (210; Figs. 12 – 16 as evidenced by ¶ [0021] and further evidenced by “Hereinafter, the process steps described with respect to FIGS. 3 to 11 may be applied to the V-FinFET of FIG. 12….”; ¶ [0051]; Kim) of the integrated electronic circuit (1000; Kim).

Regarding claim 5, Kim in view of Xia further in view of Pei teaches every limitation as applied in claim 1 and claim 4. 
Pei further teaches the nanosheet (140).
Kim in view of Xia further in view of Pei however does not explicitly teach; further comprising, after applying a boron nitride nanosheet: forming a further part of the integrated electronic circuit on the boron nitride nanosheet, on a side of the boron nitride nanosheet which is opposed to the open cavities, so as to complete a circuit.
not all figures reproduced below), for example, further comprising, after applying the boron nitride nano-layer (115): 
forming a further part (121; ¶ [0046]) of the integrated electronic circuit (“After devices, such as transistors, are formed on a 101 semiconductor substrate….”; ¶ [0023] 󠇆 “Embodiments of the present invention generally relate to the fabrication of integrated circuits”; ¶ [0002]) on the boron nitride nano-layer (115), on a side of the boron nitride nano-layer (115) which is opposed to the open cavities (113; ¶ [0039]), so as to complete a circuit (“Multilevel interconnect structures, typically including alternate trench layers and via layers of conductive materials and dielectrics, are formed on the via layer 102 to provide circuitry for the devices in the substrate 101.”; ¶ [0023]).

Regarding claim 7, Kim in view of Xia further in view of Pei teaches every limitation as applied in claim 1. Kim further teaches, wherein a surface portion of the at least two surface portions (270A, 280A, 290) is formed by a gate electrode structure (290; ¶ [0056]) of a field-effect transistor (“… a V-FinFET VFET….”; ¶ [0053]), and wherein another surface portion of the at least two surface portions (270A, 280A, 290) is formed by a source contact structure (270A; ¶ [0056]) or drain contact structure (280A; ¶ [0056]) of the field-effect transistor (¶ [0053]), so that a respective airgap (250A, 250B)  is located between the gate electrode structure (290) and the source contact structure (270A) or drain contact structure (280A), respectively, of the field-effect transistor (¶ [0053]).

Regarding claim 8, Kim in view of Xia further in view of Pei teaches every limitation as applied in claim 1 and claim 7. Kim further teaches, wherein providing the integrated circuit part (1000’) comprises forming the cavity (270) by etching at least part of (¶ [0057]) a dielectric solid portion (400; ¶ [0056]) between the gate electrode structure (290) and the source contact structure (270A) or drain contact structure (280A).

Regarding claim 9, Kim teaches, (Figs. 12 - 16; ¶¶ [0001] – [0012], [0017] – [0019], [0050] – [0067] and [0075]; not all figures reproduced below), for example, an integrated electronic circuit (1000, “… a V-FinFET VFET….”; ¶ [0053] as evidenced by ¶ [0018]; see Fig. 16 annotated by Examiner) with at least one airgap (250A, 250B; ¶ [0064]), comprising:
at least two interface portions (270A, 280A, 290; ¶ [0020]) formed such that a respective surface (270’, 280’, 290’; see Fig. 12 annotated by Examiner) of the at least two interface portions (270A, 280A, 290) is formed on a same level plane (P1; see Fig. 12 annotated by Examiner) within the integrated electronic circuit (1000), and the at least two interface portions (270A, 280A, 290) are spaced apart from each other;
a nano-layer (180; ¶ [0061] 󠇆󠇆 “…. the thickness may be about 70Å or less than about 70Å.”; ¶ [0043] as evidenced by “Hereinafter, the process steps described with respect to FIGS. 3 to 11 may be applied to the V-FinFET of FIG. 12….”; ¶ [0051]; note: 70Å is equivalent to 7 nm) of nitride (“… the capping layer 180 may include silicon oxide (SiO2), silicon oxycarbide (SiOC), silicon boron carbide nitride (SiBCN), silicon oxycarbonitride (SiOCN) or a low-k dielectric material…” ; ¶ [0063]) which extends 
a cavity (170, “… the insulating layer 400 of FIG. 12 is recessed using an etchback process until an upper surface of the upper S/D 260A is exposed”; ¶ [0057]; see Fig. 13 annotated by Examiner) located next to the nanosheet (180) between adjacent interface portions (270A/280A, 280A/290) of the at least two interface portions (270A, 280A, 290), on a side of the nano-layer (180) toward a substrate (210; Figs. 12 – 16 as evidenced by ¶ [0021] and further evidenced by “Hereinafter, the process steps described with respect to FIGS. 3 to 11 may be applied to the V-FinFET of FIG. 12….”; ¶ [0051]; Kim) of the integrated electronic circuit (1000); and
a conformal layer (160; ¶ [0057]) of nitride containing material (“The blocking layer 160 may be formed of silicon oxide (SiO2), silicon nitride (SiN), silicon borocarbonitride (SiBCN) or silicon oxycarbonitride (SiOCN).”; ¶ [0058]), the conformal layer (160) covers a bottom of the cavity (170) opposite the nano-layer (180), and also covers sidewalls of the cavity (170) without filling the cavity (170), so that the airgap (250A, 250B) is formed by the cavity (170) between the conformal layer (160) and the nano-layer (180).
Kim however does not explicitly teach; a nanosheet of boron nitride; a conformal layer of boron nitride.
Xia however in a similar field of endeavor teaches, (Figs. 1A – 1J; ¶¶ [0001] – [0014], [0021] – [0054] and [0085] – [0086]; not all figures reproduced below), for example, a nano-layer of boron nitride (115, “The dense dielectric barrier 115 may comprises a thin low k dielectric barrier film, such as silicon carbide (SiC), silicon boron nitride (BN), silicon boron nitride (SiBN), silicon boron carbide nitride (SiBCN), or combinations thereof. In one embodiment, the dense dielectric barrier 115 has a thickness of between about 20Å to about 500Å.”; ¶ [0041];  note 20Å is equivalent to 2 nm and 500Å is equivalent to 50 nm);
a conformal layer  of boron nitride (107, “the conformal dielectric barrier film 107 comprises a low k dielectric barrier material, for example boron nitride (BN), silicon nitride (SiN), silicon carbide (SiC), silicon carbine nitride (SiCN), silicon boron nitride (SiBN), or the combinations thereof.”; ¶ [0027]).
Xia’s boron nitride materials can be substituted for the material of the conformal layer and nitride nano-layer of Kim’s. This combination would arrive at the claimed limitation of a conformal layer of boron nitride; a boron nitride nano-layer.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the material of the conformal layer and the material of nano-layer as disclosed by Kim by substituting the boron nitride material of the conformal layer and the nitride nano-layer as disclosed by Xia as one of ordinary skill would recognize that boron nitride is a low-k dielectric (¶ [0028]; Xia) that can be configured to serve as a barrier layer to protect metal structures from wet etching chemistry during subsequent processes and also provide mechanical support to the metal structures after air gaps are formed there around (¶ [0027]; Xia) and that can be configured to prevent diffusion of metals into conductive lines and migration of moisture in the air gaps (¶ [0041]; Xia); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.  Further, the selection of a known material based on its prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  (see MPEP 2144.07)
	Kim in view of Xia however does not explicitly teach; a boron nitride nanosheet.
	Pei however in a similar field of endeavor teaches, (Figs. 1A – 1C; ¶¶ [0001] – [0023], [0027] – [0057] and [0079] – [0081]; not all figures reproduced below), for example, a boron nitride nanosheet (140; ¶ [0028] 󠇆󠇆 “More preferably, the heat dissipation layer 140 is made of multi-layer boron nitride …. the heat dissipation layer 14 sic is made of any one or more of bilayer boron nitride, multi-layer boron nitride or boron nitride nanosheet….”; ¶ [0043] 󠇆󠇆 “… the heat dissipation layer 140 can cover the entirety of the active area 120 …. Alternatively, the heat dissipation layer 140 can also extend to the passive area 130.”; ¶ [0030]).
Pei’s boron nitride nanosheet configuration can be substituted for the configuration of the nitride nano-layer of Kim’s in view of Xia. This combination would arrive at the claimed limitation of a boron nitride nanosheet.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the configuration of boron nano-layer as disclosed by Kim in view of Xia by substituting the configuration boron nitride nanosheet as disclosed by Pei as one of ordinary skill would recognize that boron nitride can have multiple configurations such as one or more of bilayer boron nitride, multi-layer boron nitride or boron nitride nanosheet, (¶ [0043]; Pei); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  (see MPEP 2144.07)

Regarding claim 10, Kim in view of Xia further in view of Pei teaches every limitation as applied in claim 9. Kim further teaches, wherein at least one interface portion (270A, 280A, 290) of the at least two interface portions (270A, 280A, 290) is formed by an electrically conducting element (270A, 280A, 290; ¶ [0056] as evidenced by ¶¶ [0030] – [0031] and further evidenced by “Hereinafter, the process steps described with respect to FIGS. 3 to 11 may be applied to the V-FinFET of FIG. 12….”; ¶ [0051]) of the integrated circuit part (1000’), or is separated from an electrically conducting element (270A, 280A, 290; ¶ [0056] as evidenced by ¶¶ [0030] – [0031] and further evidenced by “Hereinafter, the process steps described with respect to FIGS. 3 to 11 may be applied to the V-FinFET of FIG. 12….”; ¶ [0051]) of the integrated circuit part (1000’) by a portion of the conformal layer (160) on the electrically conducting element (270A, 280A, 290).

Regarding claim 11, Kim in view of Xia further in view of Pei teaches every limitation as applied in claim 9. Kim further teaches, wherein the nanosheet (180) extends continuously between adjacent surface portions (270A/280A, 280A/290) and next to at least two cavities (250A, 250B) in the integrated electronic circuit (1000), wherein each cavity of the at least two cavities (250A, 250B) is located between at least two neighboring interface portions (270A/280A, 280A/290), wherein all of the interface 
Pei further teaches the nanosheet (140).

Regarding claim 12, Kim in view of Xia further in view of Pei teaches every limitation as applied in claim 9. Kim further teaches, wherein at least one interface portion (270A, 280A, 290) of the at least two interface portions (270A, 280A, 290) is formed by a gate electrode structure (290; ¶ [0056]) of a field-effect transistor (“… a V-FinFET VFET….”; ¶ [0053]), and another interface portion of the at least two interface portions (270A, 280A, 290) is formed by a source contact structure (270A; ¶ [0056]) or drain contact structure (280A; ¶ [0056]) of the field-effect transistor (¶ [0053]), so that a respective airgap (250A, 250B)  is located between the gate electrode structure (290) and the source contact structure (270A) or drain contact structure (280A), respectively, of the field-effect transistor (¶ [0053]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No.  2017/0317212 A1; hereinafter Kim) in view of Xia et al. (US Pub. No. US 2009/0093100 A1; hereinafter Xia) further in view of Pei et al. (US Pub. No. 2017/0287811 A1; hereinafter Pei) and further in view of Liang et al. (US 2020/0105577 A1; hereinafter Liang).  

Regarding claim 6, Kim in view of Xia further in view of Pei teaches every limitation as applied in claim 1. Kim further teaches, wherein the integrated circuit part (1000’) is a circuit part among a plurality of circuit parts (“For the convenience of description, a single FinFET is formed on the fin structure. The present inventive concept is not limited thereto. For example, two or more FinFETs may be formed on the fin structure FS.”; ¶ [0026]), and wherein the boron nitride nano-layer (180) bridges above at least one cavity (200) within each of the plurality of circuit parts (¶ [0026]).
Pei teaches the boron nitride nanosheet (140).
Kim in view of Xia further in view of Pei however does not explicitly teach; a plurality of circuit parts all juxtaposed within a wafer being processed for manufacturing simultaneously a plurality of integrated electronic circuits, and wherein the boron nitride nanosheet is applied across a whole of the wafer so that the boron nitride nanosheet extends continuously on all of the plurality of circuit parts.
Pei however in a similar field of endeavor teaches, (Figs. 1A – 1C; ¶¶ [0001] – [0023], [0027] – [0057] and [0079] – [0081]; not all figures reproduced below), for example, a plurality of circuit parts (120’, 120”, 120”’, “… partial sectional view of FIG. 1A along A-A'. FIG. 1B shows, in a sectional view, the structure of one transistor shown in FIG. 1A”; ¶ [0028]; see Fig. 1A annotated by Examiner) all juxtaposed (placed side by side as shown in Fig. 1A) within a substrate (100; ¶ [0028] 󠇆󠇆 “… substrate 100 can also be made of sapphire, GaN, Si ….”; ¶ [0031]) being processed for manufacturing simultaneously (¶ [0032]) the plurality of integrated electronic circuits (120’, 120”, 120”’), and 
extends continuously on (“a multi-layer semiconductor layer 110 located on the substrate 100, the multi-layer semiconductor layer 110 being divided into an active area 120 and a passive area 130 outside the active area 120;”; ¶ [0028] 󠇆󠇆 “… the heat dissipation layer 140 covers the whole active area 120 in the transverse direction (up-down direction in FIG. 1A) of the gate electrode 121, that is, covers all of the gate electrode 121, the source electrode 122 and the drain electrode 123.”; ¶ [0029] 󠇆󠇆 “… the heat dissipation layer 140 can cover the entirety of the active area 120 …. Alternatively, the heat dissipation layer 140 can also extend to the passive area 130.” ¶ [0030]) all of the plurality of circuit parts (120’, 120”, 120”’).
Pei’s plurality of circuit parts can be adopted as a configuration of the plurality of circuit parts of Kim’s. This combination would arrive at the claimed limitation of a plurality of circuit parts all juxtaposed within a substrate being processed for manufacturing simultaneously the plurality of integrated electronic circuits, and wherein the boron nitride nanosheet is applied across a whole of the substrate so that the boron nitride nanosheet extends continuously on all of the plurality of circuit parts.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the configuration of the plurality of circuit parts as disclosed by Kim in view of Xia further in view of Pei by substituting the configuration of the plurality of circuit parts as disclosed by Pei as the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04.VI.B); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results. 
Kim in view of Xia further in view of Pei however does not explicitly teach; a wafer.
Liang however in a similar field of endeavor teaches, (Figs. 1 – 25C; ¶¶ [0001] – [0005], [0008] – [0054] and [0057] – [0061]; not all figures reproduced below), for example, a wafer (110, “The substrate 110 may be a wafer, such as a silicon wafer.”; ¶ [0011]).
Liang’s wafer can be substituted for the substrate of Kim’s in view of Pei. This combination would arrive at the claimed limitation of a wafer.

    PNG
    media_image6.png
    793
    820
    media_image6.png
    Greyscale

FIG. 1A of LIANG
see MPEP 2100.2144.2144.06); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No.  2017/0317212 A1; hereinafter Kim) in view of Xia et al. (US Pub. No. US 2009/0093100 A1; hereinafter Xia) further in view of Pei et al. (US Pub. No. 2017/0287811 A1; hereinafter Pei) and further in view of Ohtsubo et al. (US Pub. No. 6,627,168 B1; hereinafter Ohtsubo).

Regarding claim 13, Kim in view of Xia further in view of Pei teaches every limitation as applied in claim 9. Kim further teaches, wherein the conformal layer (160).
Xia further teaches, the conformal layer of boron nitride (107)
Kim in view of Xia further in view of Pei however does not explicitly teach; the boron nitride has a diamond-like crystal structure.
Ohtsubo however in a similar field of endeavor teaches, (Figs. 1 – 3; cols. 1 – 10; figures not reproduced below), for example, boron nitride has a diamond-like crystal structure (“A method for growing diamond or cubic boron nitride crystals at a pressure 
Ohtsubo’s boron nitride crystal structure can be substituted for the crystal structure of the conformal layer of boron nitride of Kim’s in view of Xia further in view of Pei. This combination would arrive at the claimed limitation of the boron nitride of the conformal layer has a diamond-like crystal structure.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the crystal structure of the boron nitride of the conformal layer as disclosed by Kim in view of Xia further in view of Pei by substituting the diamond crystal structure of the boron nitride of the conformal layer as disclosed by Ohtsubo as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  (see MPEP 2144.07); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Xu et al. (US Pub. No. 2009/0093132 A1) 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. B. R./
Examiner, Art Unit 2818